Case: 09-51168     Document: 00511084629          Page: 1    Date Filed: 04/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 19, 2010

                                     No. 09-51168                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



PAUL BENJAMIN CHUKA AYIKA,

                                                   Plaintiff - Appellant
v.

STEPHEN GARCIA,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                               USDC 3:09-CV-362


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        This court is created by the United States Government and is given certain
law and authority for that use, but we judges have no more authority than by
laws of the United States we are given. Employing our authority we have
examined the complaint and position of the appellant, Paul Benjamin Chuka
Ayika, and find there no injury or harm prohibited by these laws. He has no




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-51168    Document: 00511084629     Page: 2   Date Filed: 04/19/2010

                               No. 09-51168
                             Summary Calendar

standing to complain, if any harm is suggested. And no relief is set forth that
this court has power to provide. No cause of action is stated.
      Consequently, this court has no choice but to affirm the judgment of Judge
Montalvo signed on November 30, 2009.
      AFFIRMED.




                                       2